This cause coming on to be heard, and it appearing to the Court that by order of this Court the respondent's demurrer to the plaintiff's replication to respondent's amended plea has been sustained, and that the cause is now at issue upon the information and the issues of fact set forth in the amended plea, which amended plea has been held to be sufficient in law, it is thereupon considered, ordered and adjudged by this Court that unless relator herein shall, within seven days after the date of this order, take issue on respondent's said amended plea that said amended plea shall be taken by this Court as confessed by plaintiff and thereupon judgment shall be entered thereon according to law and the practice of this Court.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.